 

[exhibit101-x0x0.jpg]

EXHIBIT 10.1

 

UNITED STATES CELLULAR CORPORATION

2014 EXECUTIVE OFFICER ANNUAL INCENTIVE PLAN

Effective January 1, 2014

I.             PURPOSE

Ø  To provide incentive for the executive officers of U.S. Cellular to extend
their best efforts towards achieving superior results in relation to key
business measures;

Ø  To reward U.S. Cellular executive officers in relation to their success in
meeting and exceeding the performance targets; and

Ø  To help U.S. Cellular attract and retain talented leaders in positions of
critical importance to the success of the Company.

 

II.            ELIGIBLE PARTICIPANTS

All U.S. Cellular Executive Officers are eligible to participate in the Plan. 
Executive officers includes all Executive Vice Presidents and the Senior Vice
President  - Chief Human Resources Officer

 

III.          PERFORMANCE MEASURES & WEIGHTINGS

 

Performance Measures

Component Weighting

Overall Plan Weighting

Consolidated Total  Revenues

40%

24%

Consolidated Adjusted Income Before Income Taxes

35%

21%

Consolidated Capital Expenditures

25%

15%

Company Performance

 

60%

 

 

 

Chairman Assessment on Strategic Initiatives

 

10%

 

 

 

Individual Performance

 

30%

 

IV.          PERFORMANCE MEASURES DEFINITIONS

 

Company Performance - Weighting 60%:    

 

Consolidated Total Revenues: Actual total revenues measured against targeted
total revenues determined on a consolidated company-wide basis and in a manner
consistent to U.S. Cellular's presentation of total revenues for external
reporting purposes.  

 

Consolidated Adjusted Income Before Income Taxes (AIBIT):  Actual AIBIT measured
against targeted AIBIT determined on a consolidated company-wide basis and in a
manner consistent to U.S. Cellular's presentation of AIBIT for external
reporting purposes.  AIBIT will be determined from the Consolidated Statement of
Operations, and is defined as income before income taxes, adjusted for
depreciation, amortization and accretion, net gain or loss on sale of business
and other exit costs (if any), and interest expense. 

 

Consolidated Capital Expenditures: Actual capital expenditures measured against
targeted capital expenditures determined on a consolidated company-wide basis
and in a manner consistent to U.S. Cellular's presentation of capital
expenditures for external reporting purposes.  The measurement of actual capital
expenditures against targeted capital expenditures may not be sufficiently
comprehensive since it would measure what is spent, but not necessarily the
efficiency and/or productivity of what is spent.  Therefore, if warranted, the
measurement of actual expenditures vs. targeted expenditures will incorporate an
adjustment for spending efficiency/productivity which could include an
assessment of the “degree of completion” of certain projects.  Such an
assessment will be made and recommended by senior management and will be subject
to the review and approval of the Chairman.

 

 

Notes:

§  Results associated with acquisitions and / or divestitures, will be evaluated
on a case-by-case basis to determine whether adjustments to target or actual
results are warranted.

§  The Chairman in his discretion may adjust targets to reflect unanticipated
events.

 

 

Chairman Assessment on Strategic Initiatives - Weighting: 10%:    

 

--------------------------------------------------------------------------------

 

 

 

The Chairman in his qualitative and subjective assessment of U.S. Cellular’s
overall company performance during the year will consider the following key
factors and any other information he deems relevant in determining the level of
attainment for this measure:

§  Achievement of key goals and objectives provided to the U.S. Cellular board
of directors

§  Accomplishing / making commendable progress on major initiatives for the year
to the extent not covered under the key goals and objectives provided to the
board of directors

§  Developing and enhancing strategies and plans that strengthen the company’s
ability to successfully compete in the marketplace

 

Individual Performance - Weighting: 30%:    

 

Each officer’s overall performance for the year will be assessed by the
President and CEO based on such officer’s effectiveness/success with regard to:

 

§  Carrying out his/her ongoing responsibilities and key initiatives during the
performance year.

§  Executive level leadership and teamwork.

§  Identification and development of key talent for succession planning
purposes.

§  Associate engagement as measured in a large part by the company’s culture
survey.

 

In making these assessments, the President and CEO will also take into
consideration:

 

§  Evaluation of the officer’s performance in the above areas.

§  Performance feedback received on the officer. 

§  The officer’s report on his/her activities/accomplishments for the
performance year.

 

--------------------------------------------------------------------------------

 

 

 

V.            MISCELLANEOUS PROVISIONS

 

The Plan is subject to the Administrative Guidelines attached hereto as Exhibit
A.  U.S. Cellular reserves the right to amend or discontinue the Plan at any
time, with or without notice. 

 

There are no oral or written agreements or understandings between U.S. Cellular
and the participants affecting or relating to this Plan not referenced herein. 
If the participant fails to adhere to the ethical and legal standards as
referenced by U.S. Cellular policy, U.S. Cellular shall have the right to revoke
this Plan, reduce or eliminate compensation as it applies to the violator, or
any other remedy as provided by corporate policy or law.

 

Any compensation earned or paid pursuant to this Plan is subject to forfeiture,
recovery by U.S. Cellular or other action pursuant to any clawback or recoupment
policy which U.S. Cellular may adopt from time to time, including without
limitation any such policy which U.S. Cellular may be required to adopt under
the Dodd-Frank Wall Street Reform and Consumer Protection Act and implementing
rules and regulations thereunder, or as otherwise required by law.

 

This program shall not be construed as an employment contract or as a promise of
continuing employment between U.S. Cellular and the associate.  Employment with
U.S. Cellular is terminable at will, i.e., either the participant or U.S.
Cellular may terminate the relationship at any time, with or without cause. 

 

Kenneth R. Meyers

  

8/19/14

  

President and CEO

  

Date

  

  

  

  

  

  

LeRoy T. Carlson, Jr.

  

8/19/14

  

Chairman

  

Date

  

  

  

  

  

  

 

--------------------------------------------------------------------------------

 

 

 

VI.          BONUS RANGES AS A PERCENT OF TARGET

 

The bonus ranges were set to reinforce the Company’s pay for performance
culture.  Minimum performance levels for each component need to be achieved
before any bonus is earned.  The narrow ranges result in substantial reductions
in bonuses when targets are not achieved, and greater rewards for above target
performance.

 

Company Performance Measures:

 

Performance Measure

Minimum

Maximum

Consolidated Total Revenues

90%

110%

Consolidated Adjusted Income Before Income Taxes

80%

120%

Consolidated Capital Expenditures

105%

90%

 

Bonus Payouts As A Percent Of Target At Minimum, And Maximum Performance Levels:

 

Performance Measure

Minimum

Target

Maximum

Consolidated Total Revenues

50%

100%

225%

Consolidated Adjusted Income Before Income Taxes

50%

100%

225%

Consolidated Capital Expenditures

50%

100%

225%

 

Bonus payouts between the minimum and target and between target and maximum
target performance levels will be computed by interpolation.  Any bonus for
performance below the minimum percentage will be at the discretion of the
Chairman.

 

Chairman Assessment on Strategic Initiatives: 

 

Performance Criteria

% Payout of Target

Far exceeds target performance: Performance greatly exceeded that which was
planned and expected.

150% - 200%

Significantly exceeds target performance: Performance substantially exceeds that
which was planned and expected.

120% - 150% 

Somewhat exceeds/fully meets / almost fully meets target performance: 
Performance was close to that which was planned and expected.

80% - 120%

Partially meets target performance: Given the conditions that prevailed,
performance was sufficient to merit a partial bonus

Up to 80%

Well below target performance: Given the conditions that prevailed, performance
was not sufficient to merit any bonus across all components of the plan.

0%

 

Individual Performance: 

 

Performance Criteria

% Payout of Target

Far exceeds target performance: Performance greatly exceeded that which was
planned and expected.

130% - 150%

Significantly exceeds target performance: Performance substantially exceeds that
which was planned and expected.

110% - 130%

Somewhat exceeds/fully meets / almost fully meets target performance: 
Performance was close to that which was planned and expected.

80% -110%

Partially meets target performance: Given the conditions that prevailed,
performance was not sufficient to merit a bonus for the individual performance
component of the plan.

0%

Well below target performance: Given the conditions that prevailed, performance
was not sufficient to merit any bonus

0%

 

--------------------------------------------------------------------------------

 

 

 

Exhibit A

Administrative Guidelines

 


PLAN YEAR EFFECTIVE DATES:

January 1, 2014 – December 31, 2014


GENERAL ADMINISTRATION:

The target annual bonus payout for plan participants will be based on the
associate’s base salary as of December 31, 2014. 

 


VESTING

The bonus does not vest and no bonus shall be paid unless the associate remains
employed through the actual bonus payout date. Special rules apply to those
associates who retire or die before the actual bonus payout date (see below).

 

To the extent and only to the extent that any bonus is paid for the plan year,
such bonus shall be deemed to have been earned on December 31, 2014. 


SEPARATION PRIOR TO PAYOUT VESTING DATE

Not eligible for a payout unless separation is because of retirement or death
(see below), or unless approved by the President and CEO


RETIREMENT / DEATH    


PRIOR TO PAYOUT VESTING DATE

Payout based on a proration for time worked during the plan year.


LOA (APPROVED FMLA)  


DURING PLAN YEAR:

 

 

LOA (Non-FMLA)

During Plan Year:

Associates on approved  FMLA are eligible for payout based on individual
performance and the plan component attainment percentages. No proration will be
applied.

  

Associates on denied  FMLA are eligible for payout based on proration for time
worked during the plan year, individual performance and the plan component
attainment
percentages.                                                                                                                                  


MILITARY LEAVE

During Plan Year:

Associates on military leave are eligible for payout based on individual
performance, and plan component attainment percentages.  No proration will be
applied.


TRANSFERS/PROMOTIONS DURING PLAN YEAR

Within/ Between Annual Plans:

 

 

 

 

Between an Annual Plan and a Quarterly or Monthly Plan:

 

 

 

 

If an associate is promoted / transferred within or between annual incentive
plan(s), no prorations will be made in determining the associate’s target
bonus.  The associate’s target bonus will be based on the associate’s plan as of
12/31/14. 

 

Prorated payouts from both positions/plans will be determined following the end
of the plan year.   The following factors will be considered in the
determination of the payout: both plans’ attainment percentages, individual
performance in each job/plan,  the last base salary from each position occupied
during the plan year (if applicable), target incentive assigned for each
position’s pay grade, and percentage of time worked in each position/plan during
the plan year.

NEW HIRES DURING THE PLAN YEAR

Associates hired during the plan year will be eligible to participate in the
Plan and the calculation will be based on CEO discretion.

TRANSFERS TO/ FROM TDS DURING THE PLAN YEAR

If an associate transfers to/from another TDS business unit, he/she will receive
a prorated payout based on the factors listed above. 


BONUS PAYOUT DATE

Bonuses are to be paid during the period commencing on January 1, 2015 and
ending on March 15, 2015. Historically bonuses have been paid in March on or
before March 15th of the year following the end of the plan year (12/31). 
Notwithstanding the foregoing, in the event that payment by March 15, 2015 is
administratively impracticable and such impracticability was unforeseeable (in
each case, such that the payment continues to qualify as a “short-term deferral”
within the meaning of section 409A of the Internal Revenue Code), payment will
be made as soon as administratively practicable after March 15, 2015, but in no
event later than December 31, 2015.  Payment will be in the form of a lump sum.

 

 

--------------------------------------------------------------------------------

 